Citation Nr: 0926051	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  02-09 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hearing disability, 
to include tinnitus and bilateral hearing loss.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for residuals of a low 
back injury.

4.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from April 1992 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of September 30, 
2001, June 3, 2002, and September 26, 2002, from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2003, the Veteran testified at a Travel Board 
hearing in Albuquerque, New Mexico; the transcript of which 
is of record.  Unfortunately, the Judge that presided over 
that hearing is no longer employed by the Board.  VA 
regulations require that the Judge who conducts a hearing on 
an appeal must participate in any decision made on that 
appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

In a March 2009 letter, the Veteran was notified of his 
options and was provided 30 days in which to elect a new 
hearing.  The Veteran has requested a new hearing before a 
Veterans Law Judge at his local regional office.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
the travel Board sitting at his local 
Regional Office in the order the first 
request for a hearing was received.  
Notice should be sent to the Veteran and 
to his representative in accordance with 
applicable regulations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_____________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




